DETAILED ACTION
	Claims 1-3, 5-16, and 18-21 are pending. Claims 1, 2, 10, 11, and 19 have been amended, claims 4 and 17 have been canceled, and claim 21 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goozner et al. (Electric field effects on a liquid-crystalline side chain polymer with a negative dielectric anisotropy).
With regard to claim 10, Goozner et al. teaches the following copolymer 2:

    PNG
    media_image1.png
    286
    509
    media_image1.png
    Greyscale
[p 2409] wherein the repeating unit on the right is equivalent to repeating unit 1 represented by Formula (1) of instant claim 10 where P1 is represented by Formula (P1-A) when R1 is an alkyl group having 1 carbon atom, L1 is a divalent linking group, SP1 is a spacer group, M1 is a mesogenic group having three cyclic structures, SP2 is a spacer group, and EWG is an electron-withdrawing group having a Hammett’s substituent constant of 0.66 based on pages 50-53 of the instant specification; the repeating unit on the left is equivalent to repeating unit 2 represented by Formula (2) of instant claim 10 where P2 is represented by Formula (P1-A) when R1 is an alkyl group having 1 carbon atom, L2 is a divalent linking group, SP3 is a spacer group, M2 is a mesogenic group having three cyclic structures, and T1 is an electron-donating group having a Hammett’s substituent constant of -0.27 based on pages 50-53 of the instant specification. Goozner et al. teaches the cyanobiphenyl repeating unit is present in an amount of 10% which is substantially close to the instantly claimed 12 mass%. There is also nothing in the specification suggesting criticality of the lower limit of 12% as easily demonstrated by Examples 1, 6-8, 12, 15, 16, and 19 which uses 10% or less of repeating unit I and originally considered Appellants invention, see claims 1 and 21. Thus, it would have been obvious to one having ordinary skill in the art to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
Claims 1-3, 5-9, 11, 12, 14-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (U.S. 2010/0053509) in view of Goozner et al. (Electric field effects on a liquid-crystalline side chain polymer with a negative dielectric anisotropy).
Saitoh et al. teaches an optical compensation film (laminate) comprising a light absorbing layer and a retardation layer [abstract] in which a polymer film which satisfies the above-described characteristics as the retardation layer (base) is obtained, a coating liquid containing a liquid crystal and a dichroic dye is applied to the surface of the film, the coated layer is heated if necessary, the solvent is removed by drying, the liquid crystal molecules are aligned, and also the dichroic dye molecules are aligned in association therewith. The coated layer is then cured by cooling [0072] (claims 11, 12,and 19) wherein the liquid crystal which can be used for preparing the light absorbing layer is note limited. Preferably, the liquid crystal may be selected from rod-like liquid crystals or polymers having a residue of rod-like liquid crystal in side chain. Examples of the liquid crystal include thermotropic liquid crystals exhibiting a nematic or smectic phase, ionic liquid crystals, lyotropic liquid crystals, and chromonic liquid crystals. Examples of the rod-like liquid crystal which can be used in the invention include azomethines, azoxys, cyanobiphenyls, cyanophenyl esters, benzoic acid esters, cyclohexanecarboxylic acid phenyl esters, cyanophenylcyclohexanes, cyano-substituted phenylpyrimidines, alkoxy-substituted phenylpyrimidines, phenyl dioxanes, tolans and alkenylcyclohexyl benzonitriles. Liquid crystal polymers having one or more repeating units including a rod-like liquid crystal structure can also be used in the present invention. Namely, the rod-like crystal compounds bonded to a polymer may be use in the present invention [0059]. Saitoh et al. also teaches the dyes used as dichroic dyes [0061] (claims 1 and 21). Saitoh et al. does not teach the side chain type polymer liquid crystalline compound as instantly claimed.
However, Goozner et al. teaches the following copolymer 2:

    PNG
    media_image1.png
    286
    509
    media_image1.png
    Greyscale
[p 2409] wherein the repeating unit on the right is equivalent to repeating unit 1 of instant claims 1 and 21 having a main chain represented by Formula (P1-A) when R1 is an alkyl group having 1 carbon atom, specifically a repeating unit represented by Formula (1) of instant claim 2 where P1 is represented by Formula (P1-A) when R1 is an alkyl group having 1 carbon atom, L1 is a divalent linking group, SP1 is a spacer group, M1 is a mesogenic group having three cyclic structures, SP2 is a spacer group (i.e. single bond claim 9), and EWG is an electron-withdrawing group having a Hammett’s substituent constant of 0.66 (claims 1, 3, 16, and 21) based on pages 50-53 of the instant specification; the repeating unit on the left is equivalent to repeating unit 2 of instant claims 1 and 21 having a main chain represented by Formula (P1-A) when R1 is an alkyl group having 1 carbon atom, specifically a repeating unit represented by Formula (2) of instant claim 2 where P2 is represented by Formula (P1-A) when R1 is an alkyl group having 1 carbon atom, L2 is a divalent linking group, SP3 is a spacer group which is the same as SP1 in Formula (1) (claim 7), M2 is a mesogenic group having three cyclic structures which is the same as the mesogenic group of repeating unit 1 (claims 8 and 21), and T1 is an electron-donating group having a Hammett’s substituent constant of -0.27 (claims 1, 3, 16, and 21) based on pages 50-53 of the instant specification. Goozner et al. teaches the cyanobiphenyl repeating unit is present in an amount of 10%, therefore, the product of the Hammett’s substituent constant of the electron-withdrawing group of the repeating unit 1 and the mass-based content ratio of the repeating unit 1 in the side chain type polymer liquid crystalline compound is 0.066 (claims 5, 6, and 18). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Saitoh et al. teaches it is known to obtain a composition comprising a dichroic dye and Liquid crystal polymers having one or more repeating units including a rod-like liquid crystal structure (side chain type polymer liquid crystal). Goozner et al. teaches other known side chain polymers which includes two repeating units. Therefore, it would have been obvious to one of ordinary skill in the art because for the effective filing date of the claimed invention to modify the teachings of Saitoh et al. to include the specific copolymer of Goozner et al. and arrive at the instant claims through routine experimentation based on substitution of equally suitable polymers in the liquid crystal art.
	With regard to claims 14 and 15, Saitoh et al. teaches the present invention relates also to a liquid crystal display device having at least one polarizing plate of the present invention. Since the polarizing plate of the present invention shows wide-viewing-angle characteristics as described in the above, so that the leakage of light which has otherwise occurred in oblique directions in the black state, due to viewing angle dependence of the polarizing plates, may be moderated, by using the polarizing plate of the present invention. The polarizing plate of the present invention may be adoptable to various modes of liquid crystal display devices such as TN (Twisted Nematic), IPS (In-Plane Switching), OCB (Optically Compensatory Bend), VA(Vertically Aligned) and ECB (Electrically Controlled Birefringence)--mode liquid crystal display devices [0079].
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (U.S. 2010/0053509) in view of Goozner et al. (Electric field effects on a liquid-crystalline side chain polymer with a negative dielectric anisotropy) as applied to claim 12 above, and further in view of Katoh et al. (U.S. 2016/0340367).
With regard to claims 13 and 20, Saitoh in view of Goozner teach the above liquid crystal display device comprising a polarizing plate [0075] but does not teach that it is a λ/4 plate.
However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Katoh et al. teaches it is known to obtain a composition comprising a dichroic dye and thermotropic liquid crystalline (side chain type) polymer [0013] and [0021], an anisotropic light absorption film comprising said composition [0023], a laminate comprising said film [0025] and a circular polarizing plate (λ/4 plate) containing said laminate [0187]. Therefore, it would have been obvious to one of ordinary skill in the art because for the effective filing date of the claimed invention to use a λ/4 plate as the polarizer in the liquid crystal display device of Saitoh in view of Goozner and arrive at the instant claims through routine experimentation in the liquid crystal art based on substitution of equally suitable polarizers.
Response to Arguments
	Due to the amendment filed January 27, 2022 of instant claims 1 and 10, the 102(a)(1) rejection over Takaku and 103 rejection over Takaku further in view of Katoh has been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claims 1 and 10.
	Due to the amendment of instant claims 11 and 19, the objections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722